Allowable Subject Matter
Claims 1-25 are allowed.
The following is an examiner’s statement of reasons for allowance:
Related prior art include:
US 2017/0359433 (Gorjiara et al) teaching profile manager system allowing a content selection system to identify, in response to a request associated with an entity, different pieces of data from different data sources and matching the different pieces of data when the difference pieces of data refer to the same entity.
US 2014/0052750 (Ciabrini et al) teaching data cache platform maintaining pre-computed database query results computed by a computation platform based on data maintained in the computation platform.
C. Sahin, V. Zakhary, A. E. Abbadi, H. Lin and S. Tessaro, "TaoStore: Overcoming Asynchronicity in Oblivious Data Storage," 2016 IEEE Symposium on Security and Privacy (SP), San Jose, CA, 2016, pp. 198-217.
X. Wang, S. Wang and Z. Wang, "Asynchronous Updating Algorithm for Continuous Moving Objects Queries," 2006 International Conference on Machine Learning and Cybernetics, Dalian, China, 2006, pp. 1293-1297.
However, none of the prior art of record teaches or renders obvious the execution os asynchronous computation, as recited in the claims, taken in light of the disclosure, specifically (See Par. 0028-0040).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PIERRE MICHEL BATAILLE whose telephone number is (571)272-4178.  The examiner can normally be reached on Monday - Thursday 7-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571) 272-4085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/PIERRE MICHE BATAILLE/Primary Examiner, Art Unit 2136